Name: 90/345/EEC: Commission Decision of 22 June 1990 amending the reinforced plan for the eradication of African swine fever presented by Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health
 Date Published: 1990-07-03

 Avis juridique important|31990D034590/345/EEC: Commission Decision of 22 June 1990 amending the reinforced plan for the eradication of African swine fever presented by Portugal (Only the Portuguese text is authentic) Official Journal L 170 , 03/07/1990 P. 0047 - 0047*****COMMISSION DECISION of 22 June 1990 amending the reinforced plan for the eradication of African swine fever presented by Portugal (Only the Portuguese text is authentic) (90/345/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 86/649/EEC of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Portugal (1), as amended by Decision 89/557/EEC (2), and in particular Article 3 thereof, Whereas by Decision 87/526/EEC (3), the Commission approved the reinforced plan for the eradication of African swine fever submitted by Portugal; Whereas, by letter dated 9 February 1990, Portugal has communicated to the Commission amendments to the initial reinforced plan for the eradication of African swine fever in view to improve the necessary measures for the eradication of African swine fever; Whereas this amended reinforced plan has been examined and was found to comply with Decision 86/649/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee and the Standing Committee on Structures have been consulted, HAS ADOPTED THIS DECISION: Article 1 The amendements to the reinforced plan for the eradication of African swine fever presented by Portugal is hereby approved. Article 2 The amendments of the reinforced plan referred to in Article 1 shall take effect on 1 January 1990. Article 3 This Decision is addressed to Portugal. Done at Brussels, 22 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 382, 31. 12. 1986, p. 5. (2) OJ No L 322, 7. 11. 1989, p. 21. (3) OJ No L 306, 28. 10. 1987, p. 35.